DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2015/0062511).
Shin et al. disclose (Fig. 2):
Claim 1:	A display panel, comprising: 
a first anti-static wiring 214 and a second anti-static wiring 258 disposed at a periphery NA of a display area, the second anti-static wiring being electrically connected to the first anti-static wiring via a first anti-static unit 256
wherein an orthographic projection of the second anti-static wiring 258 on a display surface of the display panel is located at a periphery of an orthographic projection of the first anti-static wiring 214 on the display surface of the display panel, and the first anti-static wiring and the second anti-static wiring are both electrically connected to a circuit board 100 of the display panel

    PNG
    media_image1.png
    549
    519
    media_image1.png
    Greyscale

Claim 6:
wherein an insulating layer 240 is disposed between the first anti-static wiring 214 and the second anti-static wiring 258 (Fig. 3)
Claim 13:
wherein the first anti-static wiring 214 and the second anti-static wiring 258 are located in different layers of the display panel, and the insulating layer 240 is provided across the different layers (Fig. 3)
Claim 15:	A display device 200, comprising the display panel according to claim 1 (Fig. 2).
Claim 16:	A method for manufacturing a display panel, comprising: 
preparing a substrate 210 (Fig. 3), which comprises a display area AA and is provided with a circuit board 100 of the display panel (Fig. 2)
disposing a first anti-static wiring 214 and a second anti-static wiring 258 at the periphery of the display area, the second anti-static wiring being electrically connected to the first anti-static wiring via a first anti-static unit 256, wherein an orthographic projection of the second anti-static wiring on a display surface of the display panel is located at the periphery of an orthographic projection of the first anti-static wiring on the display surface of the display panel, and the first anti-static wiring and the second anti-static wiring are both electrically connected to the circuit board (Fig. 2)
Claim 19:
disposing an insulating layer 240 between the first anti-static wiring 214 and the second anti-static wiring 258 (Fig. 3)
Claim 20:
wherein the first anti-static wiring 214 and the second anti-static wiring 258 are located in different layers of the display panel, and the insulating layer 240 is formed across the different layers (Fig. 3)

	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106773410A, provided in IDS.
	CN 106773410A discloses (at least in Fig. 1):

    PNG
    media_image2.png
    513
    588
    media_image2.png
    Greyscale

Claim 1:	A display panel, comprising: 
a first anti-static wiring VGL and a second anti-static wiring VGH disposed at a periphery of a display area, the second anti-static wiring being electrically connected to the first anti-static wiring via a first anti-static unit 10
wherein an orthographic projection of the second anti-static wiring VGH on a display surface of the display panel is located at a periphery of an orthographic projection of the first anti-static wiring VGL on the display surface of the display panel, and the first anti-static wiring and the second anti-static wiring are both electrically connected to a circuit board (i.e. connected to scanning lines and data lines) of the display panel 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2015/0062511).
Claim 7:

	Shin et al. do not explicitly disclose the electrostatic protection layer being connected to a housing. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrostatic protection layer connected to a housing.
	Doing so would be able to have the electrostatic discharged to the outside.
Claims 8-12 and 14:
	Shin et al. do not explicitly disclose the features in claims 8-12, such as frameless display panel, the connection of the second anti-static wiring to the electrostatic protection layer, the first anti-static wiring and the second anti-static wiring are surrounding at the periphery of the display area on three sides of the display panel, and not surrounding at the periphery of the display area on the one side of the display panel, etc. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain these features since these are conventional choices. Therefore, it does not patentably distinguish the invention.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 106773410A, provided in IDS.
CN 106773410A discloses (at least in Fig. 1):
Claim 16:	A method for manufacturing a display panel, comprising: 
preparing a substrate (not explicitly shown or numbered, but it would have been obvious to have a substrate for forming other elements on it), which comprises a display area 1 and is provided with a circuit board (scanning lines and data lines considered as a circuit board of the display panel) of the display panel
disposing a first anti-static wiring VGL and a second anti-static wiring VGH at the periphery 2 of the display area, the second anti-static wiring being electrically connected to the first anti-static wiring via a first anti-static unit 10, wherein an orthographic projection of the second anti-static wiring on a display surface of the display panel is located at the periphery of an orthographic projection of the first anti-static wiring on the display surface of the display panel, and the first anti-static wiring and the second anti-static wiring are both electrically connected to the circuit board 
	Claims 2-5 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106773410A, provided in IDS, in view of CN 106990633A, provided in IDS.
Claims 2 and 4:
	CN 106773410A does not explicitly disclose wherein the display panel further comprises a common electrode, the second anti-static wiring is electrically connected to the common electrode via a second anti-static unit; and wherein the common electrode is also electrically connected to the circuit board; and wherein the first anti-static unit and the second anti-static unit are both switching transistors, and a control terminal of the first anti-static unit and a control terminal of the second anti-static unit are both connected to the second anti-static wiring. 
	CN 106990633A discloses (Fig. 1) a second anti-static wiring 10 is electrically connected to the common electrode (the second anti-static wiring 10 electrically connected to a common line 8, which was well known in the art to connect to a common electrode) via a second anti-static unit 12; and wherein the common electrode is also electrically connected to the circuit board (connected to a PCB by means of a COF; page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 1); and wherein the second anti-static unit 12 is switching transistor (page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 2). 
	CN 106990633A further discloses having the anti-static unit 12 formed as a switching transistor since it can be formed simultaneously in the process of the display panel without adding a new manufacturing process, thereby reducing the manufacturing cost (page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 2).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the display panel further comprised a common electrode, the second anti-static wiring is electrically connected to the common 
	Doing so would reducing the manufacturing cost (page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 2).
	Further, even though CN 106990633A does not explicitly disclose a control terminal of the first anti-static unit and a control terminal of the second anti-static unit are both connected to the second anti-static wiring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a control terminal of the first anti-static unit and a control terminal of the second anti-static unit are both connected to the second anti-static wiring as a conventional choice. Therefore, it does not patentably distinguish the invention.
Claims 3 and 5:
	CN 106773410A, in view of CN 106990633A, does not explicitly disclose wherein the common electrode is disposed on an entire surface in the display area; or wherein a number of the first anti-static unit and the second anti-static unit is two. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the common electrode is disposed on an entire surface in the display area; or wherein a number of the first anti-static unit and the second anti-static unit is two as conventional choices. Therefore, it does not patentably distinguish the invention.
Claims 17-18:
	CN 106773410A does not explicitly disclose forming a common electrode on the display area, the common electrode being disposed on an entire surface in the display area, the second anti-static wiring is electrically connected to the common electrode via a second anti-static unit; and wherein the common electrode is also electrically connected to the circuit board; and wherein the first anti-static unit and the second anti-static unit are both switching transistors, and a control terminal of the first anti-static unit and a control terminal of the second anti-static unit are both connected to the second anti-static wiring. 
	CN 106990633A discloses (Fig. 1) a second anti-static wiring 10 is electrically connected to the common electrode (the second anti-static wiring 10 electrically connected to a common line 8, which was well known in the art to connect to a common electrode) via a second anti-static unit 12; and wherein the common electrode is also electrically connected to the circuit board (connected to a PCB by means of a COF; page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 1); and wherein the second anti-static unit 12 is switching transistor (page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 2). 
	CN 106990633A further discloses having the anti-static unit 12 formed as a switching transistor since it can be formed simultaneously in the process of the display panel without adding a new manufacturing process, thereby reducing the manufacturing cost (page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 2).

	Doing so would reducing the manufacturing cost (page 9 of 30 of CN 106990633A document, provided in IDS, paragraph 2).
	Further, even though CN 106990633A does not explicitly disclose the common electrode is disposed on an entire surface in the display area; and a control terminal of the first anti-static unit and a control terminal of the second anti-static unit are both connected to the second anti-static wiring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the common electrode is disposed on an entire surface in the display area; and a control terminal of the first anti-static unit and a control terminal of the second anti-static unit are both connected to the second anti-static wiring as conventional choices. Therefore, it does not patentably distinguish the invention.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- March 13, 2021